DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of U.S. Provisional Patent Application, Serial No. 62/799451 (Attorney Docket No. HRA-43997.01) entitled RESONANCE BASED DISTANCE ESTIMATION AND IDENTIFICATION, filed on January 31, 2019. 
Status of Claims
Amendments to claims 1, 5, 11, 16 and 19 have been entered.  
Claims 13 and 20 have been canceled.  
Accordingly, claims 1-12 and 14-19 are currently pending.  
Response to Remarks
The amendments to the drawings and specification have been accepted.
The limitations of now canceled claim 13 have been added to independent claim 1 and independent claim 16.   Said independent claims are directed to generating an updated oscillation signal based on a predetermined wavelength that is set as double a maximum vehicle to vehicle (V2V) communication range distance between the first vehicle and the second vehicle and the signal analyzer detects the spike in amplitude of the updated generated oscillating signal when a phase shifted image of the first vehicle is one half the predetermined wavelength distance away from the second vehicle.  See 
The Specification states “The tunable phase shifter may shift the first phase of the generated oscillating signal by an incremental phase shift amount when no spike in amplitude is detected.  The distance estimator may estimate the distance between the first vehicle and the second vehicle based on a total phase shift amount and the predetermined wavelength when the spike in amplitude is detected (Para. 3).”  
In other words, the first vehicle keeps incrementing the wavelength until a second vehicle is detected and then the predetermined wavelength is changed such that the maximum range is doubled and only then does the second vehicle correspond to a phase that corresponds to about a one-half wavelength distance from first vehicle otherwise there would be no way in advance to know that the second vehicle would show at a phase that corresponds to about one-half wavelength distance.  The claims as written only refers to a predetermined wavelength.  
As such, the reader is unable to determine based on the claims as currently presented that the wavelength is changing from a first original predetermined wavelength to an updated wavelength based on a “no spike” detection wherein the phase is incremented which corresponds to the wavelength being incremented, and finally, the updated wavelength upon receiving a “spike detection” or the first original wavelength, if there never was any “no spike” detections, would be incremented such that the maximum range is doubled resulting in a final wavelength wherein the phase of second vehicle spike is at one-half wavelength distance away from first vehicle.  The Examiner notes that none of the method drawings/figures, e.g. Figs. 2-4, show this last step of incrementing/changing the updated wavelength upon receiving a “spike detection” or the first original wavelength, if there never was any “no spike” detections, so that the maximum range is doubled resulting in a final wavelength wherein the phase of the second vehicle spike is at one-half wavelength distance away from first vehicle.   
As written, the Examiner originally interpreted the language “wherein predetermined wavelength is set as double a maximum … communication range distance” as just further defining the predetermined wavelength and not actually changing the predetermined wavelength; however, it appears that Applicant’s intent is that the wavelength is actually changing as discussed supra.  As such, Applicant needs to amend language to make the claimed invention clear.  The Examiner maintains the 112(b) rejection related to the discussions above which were originally related to the now canceled claim 13.
The Examiner notes the maximum range is likely meant to be maximum unambiguous range.
Based on further consideration of the claims and what the Examiner now believes to be Applicant’s intent, the Examiner found the following cases:
 Billington (US 2004/0196177) teaches “the number of wavelengths as measured by PBS system 100 is double the actual distance (Para. 49).” 
Albanese (US 3,641,573) teaches “The wavelength of the output of oscillator 12 should be larger than twice the maximum range desired (2:1-2).”
Petillon (US 2011/0273324) teaches “Taking account of the fact that the travel time of the wave corresponds to twice the distance that is to be measured, it can be seen that the desired range is indeed less than half of this wavelength (Para. 147).”
Klotzbuecher (US 2010/0127915) teaches “the condition that the range resolution is twice the wavelength corresponding to the frequency spectrum of the stepped radar signal (Para. 36).”
Merlo (US 3,152,326) teaches “The wavelength of the modulating signal is preferably more than twice the maximum distance for which the system is designed”
Also, the amendment of “radio frequency (RF)” signal does not specify whether the claimed invention is a radio (one-way distance) or radar (two-way distance) which depending on which type of either the radio or radar would greatly impact how the wavelength is determined.  
In view of Applicant’s amendments, the 112(a) rejection has been withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the  Such claim limitation(s) is/are: distance estimator in claims 1-12 and 14-19.
The feature “distance estimator” uses the word “estimator” which serves as a generic placeholder because it does not have a recognized meaning as a term of art in the field of radar or communication.  Said feature has functional language “estimating the distance …” and has a modifier “distance.”  Neither the functional language nor the modifier denote structure.  
The distance estimator is shown to be part of the controller 120 as shown in Drawing Figure 1.  The specification includes a processor 122 and memory 124.  The specification at paragraph 55 provides the relationship between distance and the phase/time delay as follows:                     
                        x
                        =
                        
                            
                                
                                    
                                        π
                                        -
                                        ϑ
                                    
                                
                                λ
                            
                            
                                2
                                π
                            
                        
                    
                .  Thus, the specification provides for both sufficient structure and algorithm for said structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, it is not clear whether the claimed invention is directed to a radar or radio system determining one-way distance based on a phase/time delay.  The specification does not discloses whether system 150 is a radar or radio system.  As such, the metes and bounds of the claim cannot be fully ascertained.  
Regarding claims 1 and 16 (previously canceled claim 13), the language “wherein the predetermined wavelength is set as double a vehicle to vehicle (V2V) communication range distance between the first vehicle and second vehicle” is not clear because the distance between the vehicles is or could constantly change because it appears from the claimed language that one and only one predetermined wavelength is being used without being updated (emphasis added).  Thus, when can the wavelength ever be half of the wavelength instead of the required double wavelength because said wavelength cannot be two different sizes at the same time?  As discussed supra, the Examiner originally interpreted the language “wherein predetermined wavelength is set as double a maximum … communication range distance” as just further defining the predetermined wavelength and not actually changing the predetermined wavelength; however, it appears that Applicant’s intent is that the wavelength is actually changing (emphasis added).  As such, the metes and bounds of the claims cannot be fully 
Dependent claims 2-12, 14-15 and 17-19 are rejected due to dependency on a rejected base claim.  
Potentially Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648